This is habeas corpus to inquire into the detention of plaintiff in the branch State prison at Marquette.
April 6, 1930, plaintiff was convicted of the crime of larceny by a trick and was sentenced to prison for an indeterminate term of not less than 2 1/2 nor more than 5 years. June 7th, on supplemental information, he was convicted of being a fourth offender habitual criminal and sentenced to life imprisonment.
November 20, 1933, on plaintiff's motion and because some of his prior convictions had been as a juvenile offender, the court set aside the life sentence, *Page 17 
plaintiff was again informed against and was convicted of being a second offender and sentenced to a term of 2 1/2 to 7 1/2 years, beginning as of April 6, 1930. His maximum term will expire October 6, 1937, less good time allowances.
February 28, 1934, plaintiff was put on parole. During his parole period he solicited employment, at a fee, by inmates of prison, to obtain jobs for them to aid in their parole and tried to sell them memberships in an organization he had no authority to represent, which caused dissatisfaction and agitation among the prisoners; he wrote an article, admittedly untrue, charging mistreatment of prisoners in Michigan institutions, and had it published; and when he was taken into custody for violating his parole he assaulted the parole officer.
Plaintiff was returned to prison July 6, 1934, on warrant dated July 2d. After hearing before the deputy commissioner, the commissioner of pardons and paroles made an order forfeiting all of plaintiff's good time allowances to the date of return to prison. May 12, 1936, the commissioner, on report of the warden of six violations of prison rules after his return, made another special order forfeiting all good time allowance of plaintiff to the date of last offense, December 25, 1935.
There are three parole statutes, Act No. 218, Pub. Acts 1895 (3 Comp. Laws 1929, § 17537); Act No. 184, Pub. Acts 1905 (3 Comp. Laws 1929, § 17521), and Act No. 403, Pub. Acts 1921 (3 Comp. Laws 1929, § 17513). There are some inconsistences in the acts and the suggestion is made that it would seem more conducive to the orderly and certain administration of paroles if a new act with a consistent and convenient procedure were adopted to supplant them. *Page 18 
Plaintiff complains that his arrest and return to prison were illegal because neither the governor (3 Comp. Laws 1929, § 17538) nor the prison warden (3 Comp. Laws 1929, § 17524) signed the warrant of arrest. The warrant was signed by the commissioner of pardons and paroles and recited it was done "at the direction" of the governor, as was the parole itself. This was permissible under the act of 1921 (3 Comp. Laws 1929, § 17518).
Plaintiff's principal claim is that forfeiture of his good time earned was unwarranted by statute or rule and, if allowed such good time, his maximum term has expired and he is entitled to discharge.
We need not consider the rules adopted by the commissioner of pardons and paroles under 3 Comp. Laws 1929, § 17576 as amended by Act No. 86, Pub. Acts 1931 and Act No. 252, Pub. Acts 1933, as the statute provided that: "for any serious act of insubordination, attempt to escape, or escape, the commissioner of pardons and paroles may, by special order, take away any portion or the whole of the good time made by any convict up to the date of such offense."
Without doubt, plaintiff's assault of a parole officer would justify the commissioner in holding him guilty of a serious act of insubordination and invest him with the discretion to cancel the good time to the time of such assault. Such forfeiture of good time being within the statute, plaintiff is not entitled to present release and the writ is dismissed.
NORTH, C.J., and WIEST, BUTZEL, BUSHNELL, SHARPE, and TOY, JJ., concurred. POTTER, J., did not sit. *Page 19